Case 9:21-cr-80091-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 1 of 5




                                   UMTED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA


                               Case   No. 21-80091-CR-Middlebrooks/Matthewman
                                            26 u.S.C. S 7201
                                                                                             KJZ
   UNITED STATES OF AMERICA

                                                                                  Jun 15, 2021
   AJAY KUMAR,
                                                                                                 West Palm Beach

                      De{endant.



                                              INFORMATION

            The United States charges thatr

            1.        From in or around May 2018 through in or around September 2018, in Palm Beach

   County, in the Southem District of Florida, and elsewhere, the defendant,

                                               AJAYKUMAR,

   did willful1y attempt to evade and defeat a large part of the income tax due and owing by him and

   his wife to the   United States {or the calendar year 2017 bycommittingthe following affirmative acts,

   among others:

            2.       The defendant caused to be prepared a false and fraudulent U.S. Income Tax Retum

   for an   S   Corporation, Form 1 120-S, on belialf of Kruthi, Inc. ("Kruthi"), a Florida corporatior!

   which u'as subrnitted to the Internal Revenue Service. On that tax return, the defendant stated that

   Kruthi had net income of $1,891 in 2017. In fact,        as   the deGndant then and there well knew,

   Kruthi's correct net income for 2017 was substantially more, amounting to approximately $55 7,268.

            3.       The deGndart caused to be prepared and signed a false and ftaudulent           U.S.

   Individual Income Tax Return, Fonn 1040, on behalf of the defendant and his wife, which was
Case 9:21-cr-80091-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 2 of 5




   subrnitted to the lntemal Revenue Service. On that tax return, the defendant stated that his and his

   u,iG's taxable incorne for 2017 was $33,981 and that the amount of tax due thereon         u.'as   $5,66,|. In

   fact,   as   the defendant then and there ',r,ell knew, his and his wife's correct taxable income for 2017

   was substantially more,      amountingto approximately $610,448, uponwhich therewas due ard ou,ing

   to the United States of America additional income tax in the amount of $190,510.

                In violation of Title 26, United States Code, Section 7201.




                                                      JUAN         NIO T]ONZALEZ
                                                                 UNITED STATES ATTORNEY


                                                             Ytil Orl,"""-
                                                      L4ARC OSBORNE
                                                      ASSISTANT UNITED STATES ATTORNEY




                                                         7
   Case 9:21-cr-80091-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 3 of 5
                                                    T]N   I'I   T]   I) S'I'ATES DISTRICT COURI
                                                   SOU'I Ii          E RN DISTRICT OF FLORIDA



    UNITED STATES OF AMI]RI(]A                                              CASE NO 21-80091-CR-Middlebrooks/Matthewman


                                                                            CERTIFICATE OF TRIAL ATTORNEY*
    AJAY KUMAR
                                                                            Superseding Case Information       :
                    Defendanl

     Court Div ision: (Select One)                                         New defendan(s)       [Yes          No
       Miami         Key West      FTL                                     Num ber of new defendants
         WPB            FTP                                                Totalnumberofcounts
          l.   I have carefully considered the allegations ofthe indictment, the number ofdefendants, the number ofprobable
               witnesses and the legal complexities of the Indictmentflnformation attached hereto.
          2. I amaware that the information supplied on this statement will be relied upon by the Judges ofthis Court in
             setting their calendars and scheduling criminal trials under the mandate ofthe Speedy Trial Act,
             Title 28 U.S.C. Section 3161.
          3. Interpreter: (Yes or No) No
               List language and/or dialect
          4. This case will     take 3       days for the parties to try.
          5.   Please check appropriate category and type ofoffense listed below:
                  (Check only one)                                            (Check only one)
           I      0to5days                    _E_                             Petty                     IL
           II
           III
                  6 to l0 days
                   I I to 20 days             -[                              Minor
                                                                              Misdemeanor
                                                                                                        IL
           IV     2l   to 60 days
                                              -n-                             Felony                    -tr_
                                                                                                        _E-
           V      6l   days and over
                                             -tr_
          6.   Has this case previously been fi led in this District          Court? (YesorNo) No
               Ifyes: J udge                                               Case   No
               (Attach copy ofdisposilive order)
               Has a complaint been filed in this matter?               (YesorNo) No
               lfyes: Magistrate Case No.
               Related miscellaneous numbers:
               Defendant(s) in federal custody      as    of
               Defendant( s) in state custody as     of
               Rule 20 from the District     of
               Is this a potential death penalty case? (Yes or            No) No
          7. Does this   case originate from a matter pending in the Central Region ofthe U.S. Attorney's Office prior to
               August 9, 2013 (Mag. Judge Alicia O. Valle)? (Yes or No) No
          8. Does this case originate from a matter pending in the Nonhern Region ofthe U. S. Attorney's Oftice prior to
               August 8, 2014 (Mag. Judge Shaniek Maynard? (Yes or No) No
          9.   Does this case originate from a matter pending in the Central Region of the U. S. Attorney's Office prior to
               October 3, 201 9 (Mag. Judge Jared Strauss)? (yes or No) No




                                                                                                 nt4      O*-.,*^_
                                                                                           MARC OSBORNE
                                                                                           Assistant United States Attorney
                                                                                           Court lD No. 45500796
*Penally Sheer(s) attached
                                                                                                                              RItV l/t9l21
Case 9:21-cr-80091-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 4 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                     PENALTY SHEET

    Defendant's Name: AJAY KUMAR

   Case No.       21-80091-CR-Middlebrooks/Matthewman

   Count #:   1



       Tax Evasion

       26 U.S.C. S 7201
   * Max.Penalty: 5 years'incarceration, three years' supervised release,
                                                                          $250,000 fine,
   mandato $100 s ecial assessment
   Case 9:21-cr-80091-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 5 of 5


AO 455 (Rev. 0l/09) Waiver ol-aD Indiclment


                                       Uxrrso Srnrps Drsr-Rrcr Coun'l
                                                           for the
                                                Southem District of Florida


                  Unitcd Stares of America                   )
                                                             )       Case No   21-80091-CR-Middlebrooks/Matthewman
                         AJAY KUMAR                          )
                                                             )
                             De./endanl                      )

                                              WAIVER OF AN INI)ICTMENT

        I understand that I have been accused of one or more ofTenses punishable by imprisonmenl for more lhan one
year. I was advised in open courl ofmy rights and the nature ofthe proposed charges against me.

          After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
infonnation.




I)ate;
                                                                                        I   )tli   t1d0nt's signdturc




                                                                                  Sign ture of defendant's attor ne],


                                                                                      Arthur L. Wallace                 t


                                                                                Prhkl       ninrc ol de-fendonl':; Lttk)rnc)'




                                                                                             Judge's signature


                                                                                United States lvlaqistrate              J   udqe
                                                                                   .Jlklgr'.t pi itlted not e and titlc
